VAN ORSDEL, Associate Justice.
. This appeal is by the Three in One Oil Company from the decision of the Commissioner of Patents, dismissing the oppositions to the registration of the trade-mark “2 in 1,” used on boiler relief valves by appellee Boston Brass Company. In this case, as in the ease of Three in One Oil Company v. Lobl Manufacturing Co., 57 App. D. C. -, 23 F. (2d) 893, this day decided, there is no confusion that can possibly arise from the use of the marks, since the goods on which the marks are used are not of the same descriptive properties. Neither can confusion arise, or any right inure to the opposer, from the registration of the mark, since “2 in 1” is *895not even a part of appellant’s corporate name.
The decision of the Commissioner is affirmed.